Exhibit 10.4

REAFFIRMATION OF GUARANTY

This Reaffirmation of Guaranty is made by the undersigned in favor of COMERICA
BANK, a Texas banking association (“Bank”). The undersigned acknowledges that
MANITEX LIFTKING, ULC, a corporation incorporated under the provincial laws of
Alberta (“Borrower”) and Bank have executed that certain Amendment No. 1 to Note
dated August 10, 2012 (“Amendment”), which amends that certain US$6,500,000.00
Amended and Restated Master Revolving Note dated December 23, 2011 by Borrower
payable to Bank (as amended, the “Revolving Note”) to increase the face amount
of the Revolving Note to US$8,000,000.

The undersigned consents to Borrower’s execution of the Amendment, ratifies its
obligations under its Guaranty dated December 23, 2011 executed and delivered to
Bank (“Guaranty”), confirms that the Guaranty remains in full force and effect
with respect to the Revolving Note, as amended by the Amendment, and certifies
that it does not have any defense or setoff to its obligations under the
Guaranty.

The undersigned certifies to Bank that its (i) Articles of Incorporation and
Bylaws, and (ii) Corporate Resolutions and Incumbency Certification (Authority
to Support Another’s Borrowings) dated December 23, 2011, each previously
delivered to Bank: (x) remain in full force and effect, (y) have not been
amended, rescinded or repealed in any respect, and (z) may continue to be relied
upon by Bank until express written notice to the contrary is delivered to Bank.

Execution of this Reaffirmation does not amend or modify any of the terms and
conditions of the Guaranty, and Bank may continue to rely thereon without
qualification.

Dated: August 10, 2012

 

MANITEX INTERNATIONAL, INC. By:  

/s/ David H. Gransee

Name:   David H. Gransee Its:   VP &CFO